EXHIBIT 10.1(b)

2003 10-K

 

BANK MUTUAL CORPORATION

SAVINGS RESTORATION PLAN

 

AND

 

BANK MUTUAL CORPORATION

ESOP RESTORATION PLAN

 

As Amended and Restated January 1, 2004



--------------------------------------------------------------------------------

MUTUAL SAVINGS BANK

BENEFIT RESTORATION PLAN

 

ARTICLE 1

INTRODUCTION

 

The Mutual Savings Bank Benefit Restoration Plan was initially established by
Mutual Savings Bank to provide eligible employees with certain benefits which
they are unable to receive under the defined contribution retirement plans in
which they participate because of the limitations on contributions and benefits
imposed by Sections 401(a)(17), 401(k), 401(m), 402(g) and 415 of the Internal
Revenue Code (the “Code”). The Mutual Savings Bank Restoration Plan is now being
amended and restated, effective January 1, 2004 (the “Restatement Date”), to
divide it into two separate plans and to make Bank Mutual Corporation (the
“Company”) the sponsor of the two plans. The two separate plans, called the Bank
Mutual Corporation Savings Restoration Plan (the “Savings Restoration Plan”) and
the Bank Mutual Corporation ESOP Restoration Plan (the “ESOP Restoration Plan”),
shall both be contained in this document. On the Restatement Date, participants’
Accounts shall be divided between the Savings Restoration Plan and the ESOP
Restoration Plan. Thereafter, Participants in the Savings Restoration Plan shall
be eligible for benefits as described in Article 3 and Participants in the ESOP
Restoration Plan shall be eligible for benefits as described in Article 4.

 

ARTICLE 2

PARTICIPATION

 

2.1 Selection of Participants. All participants in the ESOP whose annual
compensation is in excess of the limit of Code Section 401(a)(17) (or any
successor or similar limits that may hereafter be enacted) shall be eligible to
participate in the ESOP Restoration Plan. The Company’s Board of Directors (the
“Board”) shall select the officers and other management or highly compensated
employees of the Company who will be eligible to participate in the Savings
Restoration Plan. Each selected individual shall be referred to as a
“Participant.”

 

2.2 Limitation on Eligibility. No employee shall have any right to be a
Participant in the Savings Restoration Plan unless approved by the Board. It is
intended that participation in the Savings Restoration Plan and ESOP Restoration
Plan be limited to a select group of management or highly compensated employees
within the meaning of Title 1 of the Employee Retirement Income Security Act
(“ERISA”) and that the designation of Participants will generally occur near the
end of a calendar year, to become effective as of the start of the immediately
following calendar year.

 

ARTICLE 3

SAVINGS RESTORATION PLAN CONTRIBUTIONS AND ALLOCATIONS

 

3.1 Compensation Deferrals. A Participant who has been designated by the Board
as eligible to participate in the Savings Restoration Plan and who is prevented
from making the maximum percentage deferral election under the Savings Plan may
elect to defer compensation under the Savings Restoration Plan. To defer
compensation under the Savings Restoration Plan, a written deferral election
form regarding the Participant’s compensation must be filed with the Company in
accordance with rules established by the Company.

 

3.2 Matching Contribution. It is the intent of the Savings Restoration Plan that
a Participant not suffer any loss with respect to an employer matching
contribution under the Savings Plan because of the Internal Revenue Code limits
on contributions and allocations. Therefore, the Company will make a matching
contribution to the Savings Restoration Plan equal to the additional employer
matching contribution that would have been made to the Savings Plan in the
absence of the limits. The matching contribution to the Savings Restoration Plan
will be based upon the Participant’s combined salary deferrals to the Savings
Plan and the Savings Restoration Plan, the matching contribution formula in the
Savings Plan and the matching contribution actually allocated in the Savings
Plan.



--------------------------------------------------------------------------------

3.3 Time of Crediting. A Participant’s Deferrals shall be credited to the
Participant’s Deferral Account as soon as practical following the date they are
withheld from the Participant’s Compensation. Company Matching Contributions for
a Plan Year shall be credited to eligible Participants’ Accounts at
substantially the same time as such amounts would have been allocated to the
Participant in the Savings Plan if allowed thereunder.

 

ARTICLE 4

ESOP RESTORATION PLAN CONTRIBUTIONS AND ALLOCATIONS

 

4.1 ESOP Restoration Contribution. It is the intent of the ESOP Restoration Plan
that a Participant not suffer any loss with respect to an employer contribution
under the ESOP because of (a) the limitation on annual compensation under
Section 401(a)(17) of the Code, or (b) any limitations on benefits and
contributions imposed by Section 415 of the Code. The allocation under the ESOP
Restoration Plan shall be determined by multiplying the Participant’s
compensation (without regard to the limitation under Section 401(a)(17) of the
Code) by the percentage of contributions and forfeitures allocated to
Participants under the ESOP, and subtracting the allocation actually made to the
Participant in the ESOP. To illustrate, a Participant with compensation that is
$40,000 in excess of the 401(a)(17) limit would receive an ESOP Restoration Plan
allocation of $1,600 if the ESOP allocation percentage is 4%.

 

4.2 Time of Crediting. ESOP restoration contributions for a Plan Year shall be
credited to eligible Participants’ Accounts at substantially the same time as
such amounts would have been allocated to the Participant in the ESOP if allowed
thereunder.

 

4.3 Limit on Contributions. Notwithstanding Section 4.1, no Participant may
receive an allocation for any year in excess of 25% of the Participant’s cash
compensation for the year.

 

ARTICLE 5

ACCOUNTING

 

5.1 Separate Accounts. A separate Deferral Account and Matching Account will be
maintained for each Participant in the Savings Restoration Plan. A separate ESOP
Account will be maintained for each Participant in the ESOP Restoration Plan.
The Accounts shall be adjusted by deemed earnings or losses provided in Section
5.2 below. The establishment and maintenance of a separate account for each
Participant shall not be construed as giving the Participant or any other person
any interest in any specific asset of the Company.

 

5.2 Savings Restoration Plan Earnings or Losses. For purposes of determining the
earnings or losses on a Participant’s Account in the Savings Restoration Plan,
the following apply:

 

  (a) Each Participant may select, from among the investment alternatives
designated by the Company from time to time, the investment alternative(s) in
which all or part of his Account shall be deemed to be invested; provided that
after the Restatement Date, no Participant may invest any additional funds in
Company Stock or any Company stock-type fund.

 

  (b) The Participant shall make an investment designation in the form and
manner prescribed by the Company or its designee, which shall remain effective
until another valid designation has been made by the Participant as herein
provided. The Participant may amend his investment designation at such times and
in such manner as prescribed by the Company or its designee. A timely change to
the Participant’s investment designation shall become effective as soon as
administratively practicable in accordance with procedures established by the
Company or its designee.

 

  (c) The investment alternatives deemed to be made available to the
Participant, and any limitation on the maximum or minimum percentages of the
Participant’s Account that may be deemed to be invested in any particular
alternative, shall be determined by the Company in its sole discretion.



--------------------------------------------------------------------------------

  (d) Except as provided below, the Participant’s Account shall be deemed to be
invested in accordance with his investment designations, and the Account shall
be credited with earnings (or losses) as if invested as directed by the
Participant. If the Participant does not furnish complete investment
instructions, or the investment instructions from the Participant are unclear,
then the Account shall be credited with earnings (or losses) at a rate equal to
five percent (5%) per year. The Accounts maintained pursuant to this Plan are
for bookkeeping purposes only and the Company is under no obligation to invest
such amounts.

 

5.3 ESOP Restoration Plan Earnings or Losses. Earnings and losses in a
Participant’s ESOP Account shall be based upon the return on Bank Mutual
Corporation common stock.

 

ARTICLE 6

VESTING

 

6.1 Vesting in Deferrals. Each Participant shall at all times be fully vested in
his or her Deferral Account.

 

6.2 Vesting in Company Contributions. A Participant shall be vested in his or
her Matching Account under the Savings Restoration Plan in the same percentage
as the Participant is vested in any matching contributions under the Savings
Plan.

 

6.3 Vesting in ESOP Contributions. A Participant shall be vested in any ESOP
contributions under the ESOP Restoration Plan in the same percentage as the
Participant is vested in any ESOP contributions under the ESOP.

 

6.4 Forfeitures. Any amounts credited to a Participant’s Matching and ESOP
Account in which the Participant is not vested shall be forfeited upon the date
that the Participant terminates employment for any reason.

 

ARTICLE 7

DISTRIBUTION OF BENEFITS

 

7.1 Timing of Distribution. Distribution of the vested Accounts of a Participant
in the Savings Restoration Plan and the ESOP Restoration Plan whose employment
terminated for any reason shall commence within sixty (60) days following the
close of the calendar year in which the termination of employment occurs.

 

7.2 Form of Distribution. A Participant shall receive a distribution in
substantially equal annual payments over a period of five (5) years. Each annual
installment shall be an amount equal to the Participant’s vested Account balance
on the year-end valuation date of the preceding year, divided by the number of
installments remaining. Notwithstanding the foregoing, a Participant may receive
an alternative form of distribution, with the Company’s consent, by requesting
such alternative form of distribution at least six (6) months before the
distribution is to commence.

 

ARTICLE 8

CLAIMS PROCEDURES

 

8.1 Claims Procedures. Following a Participant’s termination of employment, the
Company shall calculate the amount payable under the Savings Restoration Plan
and the ESOP Restoration Plan. A Participant who disagrees with the calculation
may file a request for any additional amount that the Participant believes is
payable. Claims made for additional benefits under the plan(s) shall be
processed in accordance with the following claims procedures:

 

  (a) Claims. Claims for additional benefits shall be made in writing to the
Company.



--------------------------------------------------------------------------------

  (b) Notice of Denial. If a claim made for benefits by a Participant is not
approved in its entirety, the Participant shall be so notified in writing by the
Company within ninety (90) days. Notice wholly or partially denying a claim
shall be written in a manner calculated to be understood by the Participant and
contain: (i) the specific reason or reasons for the denial, (ii) specific
reference to the pertinent plan provisions on which the denial is based, (iii) a
description of any additional material or information necessary for the
Participant to perfect the claim and an explanation of why such material or
information is necessary, and (iv) an explanation of the review procedure set
forth in this Section 8.1. If such written notice of denial is not furnished
within the prescribed time, the claim shall be deemed denied for purposes of
proceeding to the review stage described below.

 

  (c) Request for Review. A Participant whose claim for benefits which has been
wholly or partially denied, or his duly authorized representative, may request a
review of such denial by the Board of Directors of the Company. A request for
review shall be made in writing to the Board of Directors of the Company within
sixty (60) days after receipt by the Participant of written notification of
denial of such claim and may contain issues and comments with respect to the
claim.

 

  (d) Review Process. Upon receipt of a request for review of a claim denial,
the Board of Directors of the Company shall, within sixty (60) days, review in
detail the nature and foundations of the claim, including any issues and
comments submitted by the Participant or his duly authorized representative and
the reasons for the prior denial of the claim. After a full and fair review, the
Board of Directors of the Company shall render its decision in writing to the
Participant. The decision on review shall include the specific reasons for the
decision, be written in a manner calculated to be understood by the Participant,
and shall include specific references to the pertinent plan provisions on which
the decision is based.

 

  (e) Authority of Board of Directors. The Board of Directors of the Company
shall have full and complete authority to determine eligibility for benefits, to
construe the terms of the Savings Restoration Plan and the ESOP Restoration Plan
and to decide any matters presented through the claims procedure. Any final
determination by the Board of Directors of the Company shall be binding on all
parties. If challenged in court, such determination shall not be subject to de
novo review and shall not be overturned unless proven to be arbitrary and
capricious upon the evidence considered by the Board of Directors of the Company
at the time of such determination.

 

ARTICLE 9

PLAN AMENDMENT

 

9.1 Amendment. The Board reserves the right to amend, modify or terminate the
Savings Restoration Plan and the ESOP Restoration Plan at any time; provided,
however, no such action will reduce the amounts then credited to any
Participant’s Account, without the consent of the Participant, if living, or the
Participant’s designated beneficiary or beneficiaries, if the Participant is not
living.

 

ARTICLE 10

MISCELLANEOUS

 

10.1 No Assignment. Neither the Company nor the Participant nor any beneficiary
shall have the power to transfer, assign or encumber any amounts payable
hereunder.

 

10.2 Tax Withholding. The Company shall have the right to withhold from any
amounts payable hereunder any taxes or other amounts required by any
governmental authority to be withheld.

 

10.3 Grantor Trust. The Company may establish a grantor trust to serve as a
vehicle to hold such contributions as the Company may choose to make to pre-fund
its obligations for benefits hereunder, but the trust shall be designed so that
the Savings Restoration Plan and the ESOP Restoration Plan remain unfunded plans
and a Participant’s rights to benefits under the Savings Restoration Plan and
the ESOP Restoration Plan shall be those of an unsecured creditor of the
Company.



--------------------------------------------------------------------------------

10.4 Competency of Payees. Every person receiving or claiming payments under the
Savings Restoration Plan and the ESOP Restoration Plan shall be conclusively
presumed to be mentally competent until the date on which the Company receives a
written notice, in form and manner acceptable to it, that such person is
incompetent and that a guardian, conservator, or other person legally vested
with the care of such person’s estate has been appointed. In the event a
guardian or conservator of the estate of any person receiving or claiming
payments under the Savings Restoration Plan and the ESOP Restoration Plan shall
be appointed by a court of competent jurisdiction, payments may be made to such
guardian or conservator provided that proper proof of appointment and continuing
qualification is furnished in a form and manner acceptable to the Company. Any
such payment so made shall be a complete discharge of any liability therefor.

 

10.5 No Right to Employment. Participation in the Savings Restoration Plan and
the ESOP Restoration Plan, or any modifications thereof, or the payment of any
benefits hereunder, shall not be construed as giving to the Participant any
right to be retained in the service of the Company or its affiliates, limiting
in any way the right of the Company or its affiliates to terminate the
Participant’s employment at any time, evidencing any agreement or understanding,
express or implied, that the Company or its affiliates will employ the
Participant in any particular position or at any particular rate of compensation
and/or guaranteeing the Participant any right to receive a salary increase in
any year, such increase being granted only at the sole discretion of the Board.